EXHIBIT 99.2 PART I ITEM 1A. RISK FACTORS General Risk Factors An investment in our common stock or debt securities involves risks and uncertainties.You should consider the following factors carefully, in addition to the other information contained in this Form 10-K, before deciding to purchase or otherwise trade our securities. This Form 10-K and other written reports and oral statements made from time to time by the Company contain statements which, to the extent they are not recitations of historical fact, constitute forward-looking statements within the meaning of federal securities law.Investors are cautioned that all forward-looking statements involve risks and uncertainties, and are based on assumptions that the Company believes in good faith are reasonable, but which may be materially different from actual results.Investors can identify these statements by the fact that they do not relate only to historic or current facts.The words “may,” “will,” “could,” “should,” “anticipate,” “believe,” “estimate,” “expect,” “forecast,” “intend,” “outlook,” “plan,” “project,” “scheduled,” and similar expressions in connection with future events or future operating or financial performance are intended to identify forward-looking statements.Any or all of the Company’s forward-looking statements in this Form 10‑K and in other publications may turn out to be wrong.
